NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                                IN THE DISTRICT COURT OF APPEAL

                                                OF FLORIDA

                                                SECOND DISTRICT


ROBERT J. WRIGHT, DOTTIE A.          )
WRIGHT, and 1300 S. HIGHLAND CORP., )
                                     )
            Appellants,              )
                                     )
v.                                   )                 Case No. 2D16-4821
                                     )
WELLS FARGO BANK, N.A., as Assignor )
to YASSO, INC., Assignee/Assignor to )
TMF 12, LLC.,                        )
                                     )
            Appellee.                )
                                     )

Opinion filed March 23, 2018.

Appeal from the Circuit Court for Pinellas
County; Thomas H. Minkoff, Judge.

James A. Staack and Kristine M. Reighard
of Staack, Simms & Reighard, Clearwater,
for Appellants.

Thomas A. Burns of Burns, P.A., Tampa
and Michael P. Beltran of Beltran Litigation,
P.A., Tampa, for Appellee.


PER CURIAM.


              Affirmed.


SILBERMAN, SLEET, and LUCAS, JJ., Concur.